Enloe, J.
The appellant was tried and convicted in the Rush Juvenile Court, upon a charge of contributing to the delinquency of a girl, a ward of the said court. His motion for a new trial was overruled and judgment rendered on April 22, 1920, at which time appellant asked and was granted time to prepare and file bills of exceptions. On the same day notice of appeal to this court was served upon the prosecuting attorney of Rush county. The transcript of the record, however, was not filed in the office of the clerk of the Supreme Court until June 21, 1920.
The. attorney general urges that this appeal should be dismissed because of the non-compliance with the statute, which he insists- governs appeals of this character.
*252Section 1635 Burns 1914, Acts 1907 p. 221, provides: “That an appeal to the appellate court shall lie from any decision and judgment of the juvenile court, except when there has been a plea of guilty. The party appealing shall file a transcript in the office of the clerk of the supreme court within thirty days from the date of the rendition of the judgment appealed from. * * *» prior to the adoption of the above section no appeal was authorized from any judgment in .the juvenile courts of Indiana. Spade v. State (1909), 44 Ind. App. 529, 89 N. E. 604.
By §1648 Burns 1914, Acts 1907 p. 266, it is provided: “That all trials of persons charged with contributing to the delinquency of a child shall be conducted by the prosecuting attorney in accordance with the rules and procedure under which such trials are now conducted in the criminal court or in the circuit court while exercising criminal jurisdiction; and any person convicted shall have the right of appeal to the appellate court.”
This latter section relates to the trial of the accused in the court below and has nothing to do 'with the matter of an appeal. While the former section has no application to the trial of such causes, but relates solely to appeals of such carnes. It has been expressly recognized as controlling the rights of, the parties on appeal in cases similar to the instant case. Eddy v. State (1913), 54 Ind. App. 93, 102 N. E. 277.
The appellant urges that this statute only applies in cases where the judgment is against or affects the child, but we cannot concur in this view. The language of the statute is,—“an appeal to the appellate court shall lie from any decision and judgment of the juvenile court,” etc. This language covers all judgments rendered, and clearly the appellant is within its provisions. This statute, relating as it does to appeals from judg*253merits in a particular class of cases, viz.—judgments rendered by juvenile courts, takes precedence, as to those cases, over the general statute governing appeals in criminal cases. It occupies the whole field, as to judgments in the class named, just as does §2978 Burns 1914, Acts 1913 p. 65, occupy the entire field as judgments concerning matters affecting decedents’ estates.
This record not having been filed within the time fixed by §1635 Burns 1914, supra, we have no jurisdiction and the appeal is therefore dismissed.